


Exhibit 10.69

 

CHANGE IN TERMS AGREEMENT

 

Principal
$10,000,000.00

 

Loan Date
12-22-2009

 

Maturity

03-05-2010

 

Loan No

15525078252

 

Call/Coll

1A2/101

 

Account

 

Officer

Krugeg

 

Initials

 

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing “***” has been omitted due to text length limitations.

 

Borrower:

TOWER TECH SYSTEMS INC

Lender:

GREAT WESTERN BANK

 

101 S 16TH ST PO BOX 1957

 

Sioux Falls

 

MANITOWOC, WI 54221-1957

 

200 E 10th Street

 

 

 

Sioux Falls, SD 57104

 

Principal Amount: $10,000,000.00

Date of Agreement: December 22, 2009

 

DESCRIPTION OF EXISTING INDEBTEDNESS.  LOAN #15525078252 FROM TOWER TECH SYSTEMS
INC TO GREAT WESTERN BANK DATED APRIL 28, 2009.

 

DESCRIPTION OF COLLATERAL.  A COLLATERAL REAL ESTATE MORTGAGE: COMMERCIAL
SECURITY AGREMENT & AN ASSIGNMENT OF DEPOSIT ACCOUNT SAVINGS #1347401 FROM TOWER
TECH SYSTEMS, INC TO GREAT WESTERN BANK DATED APRIL 28, 2009 AND A SUBORDINATION
AGREEMENT BY AND BETWEEN GREAT WESTERN BANK AND BROADWIND ENERGY, INC DATED
APRIL 27, 2009 AND COMMERCIAL GUARANTY FROM BROADWIND ENERGY, INC TO GREAT
WESTERN BANK.

 

DESCRIPTION OF CHANGE IN TERMS.  TO EXTEND MATURITY DATE ON NOTE & LINE OF
CREDIT TO MARCH 5, 2010. INTEREST RATE TO REMAIN AT 7.50%. THE NEXT MONTHLY
INTEREST PAYMENT WILL BE DUE ON JANUARY 5, 2010 AND CONTINUE EACH MONTH
THEREAFTER UNTIL MATURITY ON MARCH 5, 2010. BORROWER AGREES TO PAY INTEREST TO
DATE IN THE AMOUNT OF $41,157.77: DOCUMENT REVIEW OF $834.75 (CUTLER & DONAHOE)
AND A DOCUMENTATION FEE OF $250.00 TO GREAT WESTERN BANK UPON EXECUTION OF THIS
CHANGE IN TERMS AGREEMENT.

 

CONTINUING VALIDITY.  Except as expressly changed by this Agreement, the terms
of the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
 Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, than all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

LENDER:

 

 

 

 

 

 

TOWER TECH SYSTEMS INC

 

GREAT WESTERN BANK

 

 

 

By:

/s/ Michael L Salutz

 

By:

/s/ Gerald Kruger

 

Authorized Signer for TOWER TECH SYSTEMS INC

 

 

Gerald Kruger, SVP

 

--------------------------------------------------------------------------------
